Dissenting Opinion by
Watkins, J.:
I would arrest judgment and discharge the defendants. If the solicitations for funds for campaign purposes by political committees from contractors engaged *436in state work or seeking state work, in itself, is illegal then the jails of this Commonwealth are due for a large increase in population.
The line between what is a voluntary contribution for political purposes and what is a compulsory contribution for political purposes based on threat or promise, amounting to extortion, is so extremely thin that I do not believe the evidence in this case was sufficient, either qualitatively or quantitatively to convict these defendants beyond a reasonable doubt and so support the convictions.
The jury could only come to its conclusion that the payments in fact were the result of extortion by conjecture and regardless of how ably and fairly this case was tried by the court below, the jury could not help but be influenced by the atmosphere of the trial, affected as it was by the glare of publicity occasioned by the political overtones involved in the case and the local and state prominence of the defendants.
Woodside, J., joins in this dissenting opinion.